DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20DEC2021 has been entered.
Response to Arguments
The Amendment filed 20DEC2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every drawings objections previously set forth in the Final Office Action mailed 13OCT2021.
Applicant's arguments filed 20DEC2021 have been fully considered but they are not persuasive.
KALWAITIS teaches the outer tube (Fig. 2 #4) has bores (Fig. 2 #14) which are sealed by either a key (Fig. 2 #12) as guiding means for the inner tube (Fig. 2 #6) or otherwise plugged when not in use (C2/L62-65; C3/L1-8). It is unclear what the guiding means has to do with the addition of an analyzer. Obviously the tube has to be sealed to ensure no leakage.

Note that the rejection is based on the combined teachings of the prior art, including the filter pipe of KALWAITIS and the compression gland of NIDEVER. NIDEVER teaches a sampling pipe (Fig. 1 #10), which protrudes into a process pipe (Fig. 1 #C) using a sealed compression gland (Fig. 2 #21), which is connected to another conduit for processing (Fig. 1 #24,26). Thus the combined teachings of the prior art teach or suggest the claimed invention to one having ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 line(s) 14 sets forth the limitation “the filtration apparatus is position between the filter pipe and a side stream”. It is unclear what the required structure is. The filtration apparatus includes the filter pipe, and therefore it is unclear how the filtration apparatus is position between the filter pipe and a side stream. Perhaps the Applicant intended “the filtration apparatus is installed in between a process pipe and a side stream pipe.” See specification Par. [0013] on P4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,5-7,9 are rejected under 35 U.S.C. 103 as being unpatentable over KALWAITIS (US 4294124) in view of NIDEVER (US 1964270) in view of HOSOKAWA (US 5641894) in view of YAMAGUCHI (US 20080288111).
Regarding claims 1,9, KALWAITIS teaches an apparatus for extraction of materials from operating pressurized vessels (title, figs.) including a filtration apparatus comprising:
a filter pipe (inner tube, Fig. 1 #6) disposed within a ball valve (e.g. Fig. 2 #2; C2/L42), the filter pipe having a proximal end (e.g. at Fig. 2 #10), a distal portion, and a distal end (e.g. at Fig. 2 #7), the distal end comprising a cap (see annotated Fig. 2 below) and the distal portion comprising one or more filter holes (Fig. 2 #7);
wherein the distal portion of the filter pipe protrudes from a distal end of the ball valve; and 
the proximal end of the sample pipe is attached to a distal end of a conduit (Fig. 2 #4).
KALWAITIS teaches a seal (sealed end, Fig. 1 #11), but not a compression gland. However, one having ordinary skill in the art would understand a compression gland to be a conventional type of sealed piping. NIDEVER teaches a means for sampling liquids (title, Figs.) including tubular sample shaft (Fig. 1 #10) fitted through a conduit (Fig. 1 #C) via a compression gland having a channel (Fig. 1 #19-22) used for flow pipe junctions (P2/L42-74).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of KALWAITIS with the compression gland of NIDEVER in order to seal the filter pipe to ensure no leaks. The references are 
NIDEVER teaches the proximal end of the sampling pipe is attached to a distal end of a conduit or sidestream (Fig. 1 #24,26). KALWAITIS does not teach the proximal end of the filter pipe is attached to a distal end of a conduit wherein a proximal end of the conduit is attached to an inlet of an analyzer.
However, HOSOKAWA teaches process and apparatus for filtrate measurement (title, Figs.) including a process pipe (Fig. 1 #2), a sample collection pipe (annotated Fig. 1), and a conduit (sampling cylinder, Fig. 1 #3) leading to an analyzer (sensor, Fig. 1 #8).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the system of KALWAITIS with a distal conduit leading to an analyzer as taught by HOSOKAWA in order to provide for a convenient online sampling system (C3/L36-40). The references are combinable, because they are in the same technological environment of process sampling. See MPEP 2141 III (A) and (G).
KALWAITIS does not teach the analyzer is connected to a controller, which is connected to a chemical injection pump. However, YAMAGUCHI teaches an apparatus for determination of coagulant injection rate in water treatment process (title, figs.) including a sample pipe connected to an analyzer (Fig. 1; Fig. 2 #30), which is connected to a chemical injection pump (Fig. 2 #21) and a controller (Fig. 2 #34,35). YAMAGUCHI teaches the apparatus determines and controls a reasonable rate of chemical injection for an improved process control (par. [0005-0006]).

Annotated Fig. 2

    PNG
    media_image1.png
    543
    464
    media_image1.png
    Greyscale

Annotated Fig. 1.

    PNG
    media_image2.png
    569
    1012
    media_image2.png
    Greyscale

Regarding claim 2, KALWAITIS teaches the distal end of the ball valve is attached to a process pipe (see annotated Fig. 2) such that the distal portion of the filter pipe is disposed within the process pipe.
Regarding claims 5-7, KALWAITIS does not teach the specific details of the filter pipe. However, the dimensions of the filter pipe or holes have not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
See also Specification (par. [0018,0021]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KALWAITIS (US 4294124) in view of NIDEVER (US 1964270) in view of HOSOKAWA (US 5641894) in view of YAMAGUCHI (US 20080288111) in view of BUSE (US 2071998).
Regarding claim 8, KALWAITIS does not teach a chain. However, BUSE teaches separation of liquids from solids (title, Figs.) including a chain on a proximal end of a filter for the purpose of retaining the filter (Fig. 1 #6; C1/L43-45).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the filter sampling device of KALWAITIS with a chain of BUSE in order to retain the filter in its place. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777